Citation Nr: 1811738	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-26 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left shoulder strain due to residuals of chemical burns.  

2.  Entitlement to a rating in excess of 20 percent for residual scarring from chemical burns to the left shoulder, arm, and back.  

3.  Entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder since November 6, 2015.    

4.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder prior to November 6, 2015.    

5.  Entitlement to an effective date prior to June 29, 2015, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The claims were remanded by the Board in May 2015.  They are now returned to the Board for further appellate action.    

The issues of entitlement to a rating in excess of 10 percent for a left shoulder disability and an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The chemical burns on the Veteran's left arm, back and shoulder are manifested by subjective complaints of impaired motion, spasms, and pain; objective findings include burns covering a total area no greater than 312 square centimeters (sq. cm.).

2.  Prior to November 6, 2015, the Veteran's acquired psychiatric disorder was manifested by occupational and social impairment with reduced reliability and productivity.  

3.  Beginning November 6, 2015, the Veteran's acquired psychiatric disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for chemical burns to the left arm, back, and shoulder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code (DC) 7801 (2017).  

2.  The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder prior to November 6, 2015, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9434 (2017).  

3.  The criteria for a rating in excess of 70 percent for an acquired psychiatric disorder beginning November 5, 2016, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9434 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the applications of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.
 

Rating in Excess of 20 Percent for Chemical Burns

The Veteran is rated under DC 7801 specifically for burn scars.  In order to warrant a higher rating, the scar must be:

* deep and non-linear and cover an area or areas of at least 72 sq. in. (465 sq. cm.) but less than 144 sq. in. (929 sq. cm.) (30%)

In an April 2012 VA examination, the Veteran reported that his chemical burn scars were the result of an acid burn while unloading a truck in Korea in 1975.  He denied that the scars were painful.  Upon examination, the examiner found that the Veteran's scars were deep and non-linear, measured 20 cm. by 12 cm., and that the scars covered an approximate total area of 240 sq. cm.  The Veteran was diagnosed as having scars and burns to his left shoulder, arm, and back.  

In a November 2015 VA examination, the Veteran noted that he underwent a skin graft procedure in 1978 and 1979 while in active service after sustaining a chemical burn.  He reported that his graft impaired his motion and caused spasms and pain but that the scars were not painful or unstable.  (Parenthetically, he is separately service-connected for a left shoulder disability).  

Upon examination, the examiner identified three scars on the Veteran's body as follows: one circular, flat hyperpigmentation on the Veteran's left anterior shoulder measuring 4 cm. by 4 cm.; one hypopigmented scar with irregular raised borders located on the Veteran's left axilla to left upper torso, measuring 18 cm. by 13 cm.; and one scar with hypopigmentation and irregular raised borders located on the Veteran's posterior left upper arm graft area, measuring 12 cm. by 6 cm.  

The examiner found the Veteran to have deep, non-linear scars located on his left upper extremity and covering an approximate total area of 312 sq. cm.  The diagnosis was chemical burn scars on the left arm, shoulder, and torso.  

Based on the above, the evidence does not support a rating in excess of 20 percent for chemical burns.  In this regard, neither the April 2012 nor the November 2015 VA examinations found that the Veteran's deep, non-linear burn scars covered an approximate total area in excess of 465 sq. cm.  Rather, the April 2012 and November 2015 VA examinations found that the scars covered an approximate total area of 312 sq. cm.  Therefore, the appeal is denied.  

Increased Rating for an Acquired Psychiatric Disorder

All psychiatric disabilities are evaluated under a General Rating Formula for Mental Disorders.  Under the General Rating Formula, the Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more occurring more than once a week; difficulty in understanding complex commands; impairment of short term memory (i.e. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as an unprovoked irritability with periods of violence); spacial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including a work or work-like setting); and an inability to establish and maintain effective relationships.  

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation or name.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d. 112 (Fed. Cir. 2013).  

In an August 2011 VA examination, the Veteran reported that he began experiencing psychiatric symptoms in 1976 as a result of an incident that occurred during his active service in Korea.  He related that the symptoms of his psychiatric disability included moderate irritability and nightmares which affected his total daily functioning and resulted in social isolation.  He reported having trouble getting to sleep, staying asleep, and that he experienced nightmares.  The examiner noted that the Veteran additionally described symptoms of fatigue, anhedonia, difficulty concentrating, lack of motivation, and depression.  

Upon examination, the Veteran was oriented and exhibited appropriate behavior, appearance and hygiene.  His affect and mood showed anxiety and a depressed mood and he had impaired attention and focus.  The examiner found that the Veteran demonstrated obsessive compulsive behavior, but not to a severe enough degree to interfere with routine activities.  

While the Veteran had a history of hallucinations, he displayed no suspiciousness, suicidal ideations, homicidal ideations, delusions, or history of delusions.  The examiner found the Veteran's thought process to be appropriate, that the Veteran was able to understand directions, and that the Veteran had no slowness of thought, appearance of confusion, or impairment of judgment.  The examiner finally noted that the Veteran's memory was mildly impaired, as he forgot names, directions, and recent events due to reported difficulties concentrating.  

The examiner opined that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis, but diagnosed the Veteran with a chronic adjustment disorder with anxiety, as well as severe, recurrent, major depressive disorder with psychotic features.  The examiner found that the Veteran exhibited moderate symptoms of a psychiatric disability that were constant, continuous and ongoing and affected the Veteran's total daily functioning.  The examiner noted that the Veteran engaged in increasing social isolation, was increasingly irritable, and his psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  The Veteran displayed disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty maintaining effective family role functioning, and an intermittent inability to perform recreational or leisurely pursuits.  

In a March 2013 VA examination, the Veteran was diagnosed with a recurrent, moderate major depressive disorder, as well as a nightmare disorder.  His disabilities were characterized as occupational and social impairment with reduced reliability and productivity.  He was observed to exhibit symptoms including nightmares, irritability, feeling on edge, anhedonia, sadness, withdrawal from others and activities, insomnia, chronic sleep impairment, depressed mood, anxiety, and disturbances of motivation and mood.  The examiner opined that the Veteran's sleep disorder was subsumed by his existing diagnosis of major depressive disorder and that, therefore, any sleep disorder was less likely than not caused or permanently worsened by his adjustment disorder with anxiety.  

In a November 2015 VA examination, the Veteran was diagnosed with persistent depressive disorder with anxious distress.  The diagnosis was characterized as occupational and social impairment with reduced reliability and productivity.  He exhibited symptoms including nightmares two to three times per week, night sweats, irritability, jumpiness, depression, dislike of people standing behind him or loud noises, depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.  

Upon observation, the Veteran appeared alert and oriented in all spheres.  The examiner noticed no odd or unusual behavior, suicidal ideations, homicidal ideations, plan or intent, or acute symptoms.  His speech seemed clear, coherent, and reality-based.  The examiner found no signs of psychosis or thought disorder.  The examiner found that the Veteran's mood was depressed and that his affect was congruent with his mood.  

A review of the record shows that the Veteran receives treatment from the VA Medical Center (VAMC) and private providers for various disabilities, including his acquired psychiatric disorder.  Of record are treatment notes reinforcing the symptoms found by VA examiners in August 2011, March 2013 and November 2015.  The treatment notes further establish that the Veteran had continued difficulty with anger problems, sleep disturbances, depressed mood, and irritability.  An August 2014 treatment note additionally documents that he reported thoughts of wanting to hurt others at work but had no plan or intent to act on those thoughts at that time.  

Also of record is a January 2016 examination by a private provider.  The provider diagnosed the Veteran with PTSD and characterized it as total occupational and social impairment.  The examiner noted that the Veteran's symptoms included nearly every criteria for a 100 percent rating outlined in the regulations, including memory loss for his own name, grossly inappropriate behavior, intermittent inability to perform personal hygiene, and disorientation to time and place.  The examiner additionally noted that the Veteran demonstrated nightmares, flashbacks, anxiety, anger problems, poor concentration, and hypervigilance.

Based on the above evidence, the Veteran is not entitled to a rating in excess of 50 percent prior to November 6, 2015.  In this regard, the preponderance of the evidence does not show suicidal ideation, obsessive rituals that are severe enough to interfere with routine activities, intermittently illogical speech, spatial disorientation, or neglect of personal appearance and hygiene, or any other symptoms that would support a higher rating prior to November 6, 2015.  

The August 2011 examination found that the Veteran did not display suicidal ideations, that his speech and orientation were within normal limits, that his appearance and hygiene were appropriate, and that while obsessive-compulsive behavior was present, it was not severe enough to interfere with routine activities.  The March 2013 examination noted a "moderate" depressive disorder with reduced reliability and productivity, but total disability.  Therefore, a 70 percent rating prior to November 6, 2015, is not warranted and the appeal is denied.  

Next, a rating in excess of 70 percent since November 6, 2015, is not warranted.  In this regard, the preponderance of the evidence does not show gross impairment in thought processes or communication, persistent delusions or hallucinations, a persistent danger of hurting himself or others, or any other symptoms consistent with a 100 percent rating.  The November 2015 examiner again found reduced reliability and productivity, but not a total disability.  At that time, the Veteran was alert, oriented, speech was clear and reality based.  This evidence does not support a 100 percent rating.

While the January 2016 private clinician characterized the Veteran's occupational and social impairment as total, it is not consistent with the other evidence of record.  The Board has placed less probative value on the January 2016 evidence as it appears that the clinician checked every symptom and rendered an opinion of total disability without a rationale or discussion of evidence to the contrary.  As such, the Board assigns the January 2016 less probative weight.  

With respect to both claims, the Board has considered the Veteran's lay statements that his scar and psychiatric disabilities are worse.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's residual scarring and psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disabilities and had sufficient facts and data on which to base the conclusions, the Board affords the medical opinion great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable and the appeals are denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 20 percent for chemical burns to the left arm, shoulder, and back is denied.  

An initial rating in excess of 50 percent for an acquired psychiatric disorder prior to November 6, 2015, is denied.  

An increased rating in excess of 70 percent for an acquired psychiatric disorder as of November 6, 2015, is denied.  


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

Left Shoulder.  With regard to the claim of entitlement to service connection for a left shoulder disability, a review of the record shows that the Veteran was last afforded a VA examination for his left shoulder disability in November 2015.  Since that time, the Court has determined that examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  A review of the November 2015 examination shows that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the examination of the left shoulder does not reflect joint testing for pain on passive motion or in nonweight-bearing.  Therefore, another examination is necessary.  

TDIU.  With regard to the claim of entitlement to an effective date prior to June 29, 2015, for the grant of a TDIU, the Veteran submitted a March 2016 statement that constitutes a timely notice of disagreement with the December 2015 rating decision granting a TDIU effective to June 29, 2015.  Further review of the record shows that he was not issued a statement of the case in response.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issue of entitlement to an effective date prior to June 29, 2015, for the grant of entitlement to a TDIU.  Inform the Veteran of the requirements to perfect an appeal.  If he perfects an appeal, return the issue to the Board.  

2.  Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.  

3.  Schedule the Veteran for an examination to determine the current level of severity of all impairment resulting from his service-connected left shoulder disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and non-weight bearing, for both the joint in question and the paired joint.  

If the examiner is unable to conduct the required testing or concludes that required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination.  

4.  Readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


